Exhibit 99 Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan 48304-2324 T 248.258.6800 www.taubman.com CONTACT: Barbara Baker Taubman, Vice President, Investor Relations 248-258-7367 bbaker@taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS ANNOUNCES FIRST QUARTER RESULTS · Mall Tenant Sales per Square Foot Up 10.8% · Leased Space 91.2%, Up 0.5% · Company Increases Guidance, Now Includes The Pier Shops’ Results BLOOMFIELD HILLS, Mich., April 22, 2010 - - Taubman Centers, Inc. (NYSE:TCO) today announced its financial results for the first quarter of 2010. Net income allocable to common shareholders per diluted common share (EPS) for the quarter ended March 31, 2010 was $0.11 versus $0.22 per diluted common share for the quarter ended March 31, 2009. For the quarter ended March 31, 2010, Funds from Operations (FFO) per diluted share was $0.60 versus $0.70 for the quarter ended March 31, 2009.The company’s first quarter 2010 FFO includes a non-cash $(0.03) cent impact from the ownership of The Pier Shops at Caesars (Atlantic City, N.J.) versus an impact of $(0.01) during the first quarter of 2009. “These results are in line with our expectations for the quarter and our guidance range for the year,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.Rents were lower and lease cancellation income was higher than the comparable period last year.In addition, pre-development expense was up in large part due to nonrecurring consultant fees in 2010 and recoveries in the prior year. Sales Surge Mall tenant sales per square foot surged in the quarter, up 10.8 percent from the first quarter of 2009.This brings the company’s 12-month trailing sales per square foot to $509.Sales growth was particularly robust in Michigan and in Florida, two states that were severely impacted by the downturn. “We are very pleased with these strong tenant sales results.Tenant sales are the best predictor of the leasing environment ahead,” said Mr. Taubman. “Retailers’ expectations have improved markedly and they are becoming more aggressive about their expansion plans.” Taubman Centers/2 Operating Statistics on Track Leased space for the portfolio was 91.2 percent on March 31, 2010, up 0.5 percent from 90.7 percent on March 31, 2009.Average rent per square foot for the first quarter of 2010 was $43.20 versus $44.48 in the first quarter of 2009. “These operating statistics are meeting our expectations,” said Mr. Taubman.“As the recovery gains momentum the improvement in tenant sales will be reflected in our leasing metrics and operating results.” The Pier Shops at Caesars Update In April 2010, the mortgage lender for The Pier Shops at Caesars filed a lawsuit exercising its right to order the property to be sold at a public auction.This is part of the process since the mortgage obligation on the property is in default.The company anticipates that this will result in a foreclosure sale of the property in the late second or early third quarter of 2010, at which time the ownership will be transferred in satisfaction of the obligations under the debt.Until the ownership is transferred, The Pier Shops continues to have about a $(0.01) FFO per share and $(0.015) EPS non-cash impact per month. Guidance Increased The company’s FFO per diluted share guidance range continues to be $2.55 to $2.75 for the full year 2010.The company anticipates its 2010 EPS will be in the range of $0.64 to $0.89 per diluted common share. These guidance ranges now include a $(0.06) impact for FFO per share and $(0.09) impact for EPS for The Pier Shops only through the second quarter of 2010, at which point it is assumed ownership of the property will be transferred.The company has effectively increased the guidance range by these amounts because this impact had been excluded from previously issued guidance.In addition, a non-cash accounting gain is expected to be recognized when the loan obligation is extinguished upon transfer of title of The Pier Shops.This gain has been excluded from FFO per share and EPS estimates. Supplemental Investor Information Available The company provides supplemental investor information along with its earnings announcements, available online at www.taubman.com under “Investing.”This includes the following: · Income Statements · Earnings Reconciliations · Changes in Funds from Operations and Earnings Per Share · Components of Other Income, Other Operating Expense, and Nonoperating Income · Recoveries Ratio Analysis · Balance Sheets · Debt Summary · Other Debt, Equity and Certain Balance Sheet Information · Construction · Capital Spending · Operational Statistics · Owned Centers · Major Tenants in Owned Portfolio · Anchors in Owned Portfolio Taubman Centers/3 Investor Conference Call The company will host a conference call at 11:00 a.m. (EDT) on April 23 to discuss these results, business conditions and the company’s outlook for 2010.The conference call will be simulcast at www.taubman.com under “Investing” as well as www.earnings.com and www.streetevents.com .An online replay will follow shortly after the call and continue for approximately 90 days. Taubman Centers is a real estate investment trust engaged in the development, leasing and management of regional and super regional shopping centers. Taubman's 26 U.S. owned, leased and/or managed properties, the most productive in the industry, serve major markets from coast to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan and its Taubman Asia subsidiary is headquartered in Hong Kong. Founded in 1950, Taubman celebrates its 60th anniversary in 2010.For more information about Taubman, visit www.taubman.com. For ease of use, references in this press release to “Taubman Centers”, “company” or “Taubman” mean Taubman Centers, Inc. or one or more of a number of separate, affiliated entities.Business is actually conducted by an affiliated entity rather than Taubman Centers, Inc. itself. This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements reflect management's current views with respect to future events and financial performance. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to the continuing impacts of the U.S. recession and global credit environment, other changes in general economic and real estate conditions, changes in the interest rate environment and the availability of financing, and adverse changes in the retail industry. Other risks and uncertainties are discussed in the company's filings with the Securities and Exchange Commission including its most recent Annual Report on Form 10-K. Taubman Centers/4 TAUBMAN CENTERS, INC. Table 1 - Summary of Results For the Periods Ended March 31, 2010 and 2009 (in thousands of dollars, except as indicated) Three Months Ended Net income Noncontrolling share of income of consolidated joint ventures ) ) Noncontrolling share of income of TRG ) ) TRG series F preferred distributions ) ) Preferred stock dividends ) ) Distributions to participating securities of TRG ) ) Net income attributable to Taubman Centers, Inc. common shareowners Net income per common share - basic Net income per common share - diluted Beneficial interest in EBITDA - Consolidated Businesses (1) Beneficial interest in EBITDA - Unconsolidated Joint Ventures (1) Funds from Operations (1) Funds from Operations attributable to TCO (1) Funds from Operations per common share - basic (1) Funds from Operations per common share - diluted (1) Adjusted Funds from Operations (1) Adjusted Funds from Operations attributable to TCO (1) Adjusted Funds from Operations per common share - basic (1) Adjusted Funds from Operations per common share - diluted (1) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Common shares outstanding at end of period Weighted average units - Operating Partnership - basic Weighted average units - Operating Partnership - diluted Units outstanding at end of period - Operating Partnership Ownership percentage of the Operating Partnership at end of period % % Number of owned shopping centers at end of period 23 23 Operating Statistics (2): Mall tenant sales (3) Ending occupancy % % Average occupancy % % Leased space at end of period % % Mall tenant occupancy costs as a percentage of tenant sales - Consolidated Businesses (3) % % Mall tenant occupancy costs as a percentage of tenant sales - Unconsolidated Joint Ventures (3) % % Mall tenant occupancy costs as a percentage of tenant sales - Combined (3) % % Rent per square foot - Consolidated Businesses Rent per square foot - Unconsolidated Joint Ventures Rent per square foot - Combined Taubman Centers/5 Beneficial Interest in EBITDA represents the Operating Partnership’s share of the earnings before interest, income taxes, and depreciation and amortization of its consolidated and unconsolidated businesses. The Company believes Beneficial Interest in EBITDA provides a useful indicator of operating performance, as it is customary in the real estate and shopping center business to evaluate the performance of properties on a basis unaffected by capital structure. The Company uses Net Operating Income (NOI), as an alternative measure to evaluate the operating performance of centers, both on individual and stabilized portfolio bases. The Company defines NOI as property-level operating revenues (includes rental income excluding straightline adjustments of minimum rent) less maintenance, taxes, utilities, ground rent, and other property operating expenses. Since NOI excludes general and administrative expenses, pre-development charges, interest income and expense, depreciation and amortization, impairment charges, restructuring charges, and gains from land and property dispositions, it provides a performance measure that, when compared period over period, reflects the revenues and expenses most directly associated with owning and operating rental properties, as well as the impact on their operations from trends in tenant sales, occupancy and rental rates, and operating costs. The Company also uses NOI excluding lease cancellation income as an alternative measure because this income may vary significantly from period to period, which can affect comparability and trend analysis. The Company generally provides separate projections for expected NOI growth and lease cancellation income. The National Association of Real Estate Investment Trusts (NAREIT) defines Funds from Operations (FFO) as net income (computed in accordance with Generally Accepted Accounting Principles (GAAP)), excluding gainsfrom extraordinary items and sales of properties, plus real estate related depreciation and after adjustments for unconsolidated partnerships and joint ventures. The Company believes that FFO is a useful supplemental measure of operating performance for REITs. Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values instead have historically risen or fallen with market conditions, the Company and most industry investors and analysts have considered presentations of operating results that exclude historical cost depreciation to be useful in evaluating the operating performance of REITs. The Company primarily uses FFO in measuring performance and in formulating corporate goals and compensation. The Company may also present adjusted versions of NOI, Beneficial Interest in EBITDA, and FFO when used by management to evaluate operating performance when certain significant items have impacted results that affect comparability with prior or future periods due to the nature or amounts of these items. For the three months ended March 31, 2009, FFO was adjusted for a restructuring charge. These non-GAAP measures as presented by the Company are not necessarily comparable to similarly titled measures used by other REITs due to the fact that not all REITs use common definitions. None of these non-GAAP measures should be considered alternatives to net income as an indicator of the Company's operating performance, and they do not represent cash flows from operating, investing, or financing activities as defined by GAAP. Statistics exclude The Pier Shops. Based on reports of sales furnished by mall tenants. Taubman Centers/6 TAUBMAN CENTERS, INC. Table 2 - Income Statement For the Three Months Ended March 31, 2010 and 2009 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES: Maintenance, taxes, and utilities Other operating Restructuring charge Management, leasing, and development services General and administrative Interest expense Depreciation and amortization Total expenses Nonoperating income 12 54 Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Net income Net income attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) ) Noncontrolling share of income of TRG ) ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income attributable to Taubman Centers, Inc. common shareowners SUPPLEMENTAL INFORMATION: EBITDA - 100% EBITDA - outside partners' share ) Beneficial interest in EBITDA Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions ) ) Fund from Operations contribution Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % ) ) 80 55 With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. Taubman Centers/7 TAUBMAN CENTERS, INC. Table 3 - Reconciliation of Net Income Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Periods Ended March 31, 2010 and 2009 (in thousands of dollars except as noted; may not add or recalculate due to rounding) Three Months Ended Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units /Unit Net income attributable to TCO common shareowners Add depreciation of TCO's additional basis Net income attributable to TCO common shareowners, excluding step-up depreciation Add: Noncontrolling share of income of TRG Distributions to participating securities Net income attributable to partnership unit holders and participating securities Add (less) depreciation and amortization: Consolidated businesses at 100% Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations Restructuring charge Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO Taubman Centers/8 TAUBMAN CENTERS, INC. Table 4 - Reconciliation of Net Income to Beneficial Interest in EBITDA For the Periods Ended March 31, 2010 and 2009 (in thousands of dollars; amounts attributable to TCO may not recalculate due to rounding) Three Months Ended Net income Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) ) Share of Unconsolidated Joint Ventures Income tax expense Less noncontrolling share of income of consolidated joint ventures ) ) Beneficial Interest in EBITDA TCO's average ownership percentage of TRG % % Beneficial Interest in EBITDA attributable to TCO Taubman Centers/9 TAUBMAN CENTERS, INC. Table 5 -Balance Sheets As of March 31, 2010 and December 31, 2009 (in thousands of dollars) As of March 31, 2010 December 31, 2009 Consolidated Balance Sheet of Taubman Centers, Inc. (1): Assets: Properties Accumulated depreciation and amortization ) ) Investment in Unconsolidated Joint Ventures Cash and cash equivalents Accounts and notes receivable, net Accounts receivable from related parties Deferred charges and other assets Liabilities: Notes payable Accounts payable and accrued liabilities Distributions in excess of investments in and net income of Unconsolidated Joint Ventures Equity: Taubman Centers, Inc. Shareowners' Equity: Series B Non-Participating Convertible Preferred Stock 26 26 Series G Cumulative Redeemable Preferred Stock Series H Cumulative Redeemable Preferred Stock Common Stock Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Dividends in excess of net income ) Noncontrolling interests: Noncontrolling interests in consolidated joint ventures ) ) Noncontrolling interests in partnership equity of TRG ) ) Preferred Equity of TRG ) Combined Balance Sheet of Unconsolidated Joint Ventures (1): Assets: Properties Accumulated depreciation and amortization ) ) Cash and cash equivalents Accounts and notes receivable Deferred charges and other assets Liabilities: Notes payable Accounts payable and other liabilities, net Accumulated Deficiency in Assets: Accumulated deficiency in assets - TRG ) ) Accumulated deficiency in assets - Joint Venture Partners ) ) Accumulated other comprehensive income (loss) - TRG ) ) Accumulated other comprehensive income (loss) - Joint Venture Partners ) (1) Certain 2009 amounts have been reclassified to conform to 2010 classifications. Taubman Centers/10 TAUBMAN CENTERS, INC. Table 6 -Annual Outlook (all dollar amounts per common share on a diluted basis; amounts may not add due to rounding) Range for Year Ended December 31, 2010 Funds from Operations per common share (1) Real estate depreciation - TRG ) ) Distributions on participating securities of TRG ) ) Depreciation of TCO's additional basis in TRG ) ) Net income attributable to common shareowners, per common share (EPS) (1) Guidance on Funds from Operations and EPS includes The Pier Shops' operations through June 2010. The loan on the center is in default and accrues interest at 10.01%. The foreclosure process is not in the Company's control, but the Company anticipates that the foreclosure will be completed in the late second or early third quarter of 2010, at which time the ownership of The Pier Shops will be transferred in satisfaction of the obligation under the debt. The Company expects a non-cash incremental impact on FFO per share of ($0.010) for each month the Company continues to own the center. Including the impact of depreciation and amortization, the impact on EPS is expected to be ($0.015) per month. A non-cash accounting gain is expected to be recognized when the loan obligation is extinguished upon transfer of title of The Pier Shops. This gain has been excluded from EPS and FFO per share estimates.
